980 A.2d 909 (2009)
293 Conn. 928
Louis D. CORNEROLI
v.
Louis S. D'AMICO, Coadministrator (Estate of Salvatore D. D'Amico), et al.
Supreme Court of Connecticut.
Decided September 23, 2009.
Ronald W. Kutz, Portland, in support of the petition.
Eric H. Rothauser, West Hartford, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 116 Conn.App. 59, 975 A.2d 107 (2009), is denied.
NORCOTT, J., did not participate in the consideration of or decision on this petition.